Case: 18-13105   Date Filed: 05/13/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-13105
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:17-cr-00228-LGW-GRS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

JOHN JORDAN, JR.,

                                                  Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (May 13, 2019)

Before WILSON, NEWSOM and HULL, Circuit Judges.

PER CURIAM:

      W. Thomas Hudson, appointed counsel for John Jordan, Jr., in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 18-13105    Date Filed: 05/13/2019   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jordan’s conviction and sentence are AFFIRMED.




                                         2